—In a wrongful death action to recover damages due to medical malpractice, the defendant David Weiner appeals, as limited by his brief, from so much of an order of the Supreme Court, Kings County (Scholnick, J.), dated February 28, 1989, as denied those branches of his motion which were (1) to direct Fern Finkel to appear for an examination before trial, and (2) for discovery and inspection of certain medical reports.
Ordered that the order is affirmed insofar as appealed from, with costs.
The matter into which the appellant seeks to inquire through the examination before trial of an associate of the plaintiff’s counsel is entirely collateral to the material issues in this action (see, Blittner v Berg & Dorf, 138 AD2d 439, 440-441). Furthermore, the appellant has not demonstrated the requisite special circumstances for direct disclosure of a non-party witness (CPLR 3101 [a] [4]; Dioguardi v St. John’s Riverside Hosp., 144 AD2d 333, 334).
*818On this state of the record, the appellant’s demand for discovery and inspection of medical reports obtained by the plaintiffs counsel prior to the filing of the certificate of merit was properly denied (CPLR 3012-a [e]). Thompson, J. P., Brown, Eiber and Rosenblatt, JJ., concur.